DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, A. Shahverdi et al., Quantum Parametric Mode Sorting: Beating the Time-Frequency Filtering, Scientific Report 7 64595, 2017, and NIST, A Statistical Test Suite (STS) for Random and Pseudorandom Number Generators for Cryptographic Applications,  have not been considered.

Drawings
The drawings are objected to because they lack suitable descriptive legends. Fig 1, fig 2, fig 3A, 3B, fig 4, fig 5, fig 6, fig 7(a), fig 8, fig 9(a), and fig 9(b) require nomenclature for each numerical reference designation such as “12 Laser”.  See MPEP 608.02. V., and 37 CRF 1.84(o). 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entanglement measurement module, based on results of the photon detection by the 
The drawings further are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description. Page 9 refers to a system 11 for generating random numbers in figure 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract refers to purported merits and speculative applications of the intention.  Phrases such as “generation and manipulation of random numbers can be integrated on a single nanophotonics chip”, “fast streams of random numbers can be created … which can be updated” are speculative in nature (emphasis added).  The phrase “independently verified by measuring the quantum entanglement between the photons in real time reducing vulnerability to hostile attack” refers to the purported merits (emphasis added).Correction is required.  See MPEP § 608.01(b).I.B.
The specification is objected to because the limitation “benchmark module”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of these claim elements is the structure, material, or acts described in the specification as performing the entire claimed function and equivalents.  See MPEP 2181.  The specification fails to provide an adequate description of these limitations as to the associated structure, material, or acts.  See rejection under 35 USC 112(b) below for further details as to the lack of required written description.

Claim Objections
Claims 7-13 are objected to because of the following informalities.  
For antecedent basis reasons, claim 7 should recite “the pairs of entangled signal and idler photons”.   Claims 8-13 inherit the same deficiency as claim 7 by reason of dependence. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an “entanglement measurement module” recited in claim 1, and a “benchmark module” recite in claim 3.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “entanglement measurement module” is interpreted to comprise the circuit structure as disclosed in figure 1(a)-6 and specification p. 13-14, including input and output ports or equivalents. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claim 3 recites the limitation “benchmark module”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “said nonlinear waveguides”.  This limitation lacks antecedent basis.  It is unclear whether this refers to the nonlinear waveguide recited in claim 5, or the first straight and spiral waveguides or the second straight and spiral waveguides of fig 9.  
Claim 13 further recites “said photon detectors”.  This limitation lacks antecedent basis.  
Claim 3 recites the limitation “benchmark module”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification provides no description of “benchmark module” as to its structure.  The only related description provided is in terms of function language and description of a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over F. Xu et al., Experimental fast quantum random number generation using high-dimensional entanglement with entropy monitoring, arXiv:1608.08300v1 [quant-ph], 2016 (hereinafter “Xu”) in view of US 20140016168 A1 Marandi et al., (hereinafter “Marandi”) in view of A. Hochrainer, Low-Loss Optical Elements for a Loophole-Free Bell Test, Thesis, Vienna University of Technology, 2014 (hereinafter “Hochrainer”).


A device for use in directly generating random numbers with certified randomness obeying customized statistical properties (title, abstract, introduction), comprising 
a laser source for generating laser output in designed and verified waveforms (fig 1 diode laser, section III first paragraph diode laser with a measure coherence); 
a photon generator, positioned relative to said laser source, to receive the laser output for generating photons in the waveforms and correlated quantum states to directly produce random numbers obeying desirable statistical properties (fig 1 PPKTP periodically-poled KTiOPO4 waveguide, section III first three sentences, Section II and Table 1, protocol for monitoring entanglement with respect to V for producing random numbers obeying desirable statistical properties); 
a separator, positioned relative to said photon generator, to receive and direct the photons into separated optical paths based on at least one quantum characteristic (fig 1 pbs polarization beam splitter) ; 
a set of detectors, positioned relative to said separator, to receive separated photons and to provide corresponding output signals to electronic circuits for generating random numbers based on the output signals (fig 1 SNSPD, section III p. 3 left column middle for SNSPDs being plural); and 
an entanglement measurement module, based on the results of the photon detection by the detectors, to certify the genuineness of the random 
Xu discloses a laser source that is continuous wave (cw), not explicitly disclosing generation of laser pulses.  However, in the same field of endeavor, Marandi discloses a similar quantum random number generator comprising a laser source (fig 1A, fig 5).  Marandi further discloses that the light source may be pulsed [0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Marandi’s laser source for Xu’s laser source.  As recognized by Marandi, the light source may be either continuous wave or pulsed to comprise the laser for the quantum random number generator ([0026]).
	Xu in view of Marandi disclose the device set up that obeys desirable statistical properties, but does not explicitly disclose these properties as specified by a user.  However, in the same field of endeavor Hochrainer discloses a similar quantum device that includes an entangled photon source (section 3.2), and that further includes specification by the user in an automated programmed setup, which allows for computer assisted precise setting of a specific state in the source (Chapter 4 second paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the apparatus of Xu in view of Marandi the automization of source setup of the photon generator for the benefit of assisting precise settings.  

	Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis Xu teaches:


	Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis Xu teaches:
a benchmark module to test the random numbers against statistical tests for random numbers (section III last paragraph and table I setup).

	Regarding claim 4, in addition to the teachings addressed in the claim 3 analysis Xu teaches:
the photons generated by said photon generator include a stream of single photons or pairs of entangled signal and idler photons in customized statistical properties (fig 1 photon pairs signal and idler photons, with customized statistical properties as in claim 1).

Regarding claim 5, Xu in view of Marandi in view of Hochainer each the claim 4 limitations.  Further, Xu discloses a nonlinear device that is phase matched for generating the photons.  Xu does not, however, explicitly disclose the nonlinear device includes a nonlinear waveguide or cavity made from lithium niobate.  However, in the same field of endeavor Marandi discloses 
said photon generator includes a nonlinear waveguide or cavity made from lithium niobate that is phase matched ([0030-0031]).


Regarding claim 6, in addition to the teachings addressed in the claim 5 analysis Xu teaches:
the photons generated by said photon generator include a stream of single photons or pairs of entangled signal and idler photons in customized statistical properties (section I last paragraph, time-energy for time-frequency).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Marandi in view of Hochrainer in view of US 20180241480 A1 Hughes et al.,  (hereinafter “Hughes”).

Regarding claim 7, and 8 Xu in view of Marandi in view of Hochrainer teach the claim 6 limitations.  Xu further discloses separating photons into pairs of entangled signal and idler photons, but does not explicitly disclose the separator based on their wavelengths, further does not include at least one wavelength division demultiplexing device.  However, in the same field of endeavor Hughes discloses an apparatus that includes a beam splitter with a similar function to the PBS of Xu that receives entangled photon pairs and separates photon pairs except Hughes beam splitter is based on wavelength by wavelength division demultiplexing (abstract, fig 1,[0007, 0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 9-13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Marandi in view of Hochrainer in view of Hughes in view of T. Chen et al., 27-Meter-Long Ultra-Low-Loss Optical Delay Line on a Silicon Chip, 2012 Conference on Lasers and Electro-Optics (CLEO), IEEE, 2012  (hereinafter “Chen”).

Regarding claim 9, and claim 11, Xu in view of Marandi in view of Hochrainer in view of Hughes teach the claim 8 limitations.  Xu further discloses splitting the entangled photons into at least two separate paths wherein one path is a straight fiber optic path and the other path is a path with a coiled fiber for a delay of delta T (Fig 1, section II p. 2 first paragraph).  Xu does not, however disclose waveguide for the straight path and spiral waveguide for the delay path.  However in the same field of endeavor, Chen discloses use of spiral waveguide for inducing a delayed path in optical devices (Fig 1, fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the first and second fiber paths of Xu for waveguide with the spiral as disclosed by Chen for the purpose of including reducing the loss in a chip based implementation of the claimed invention (introduction, last sentence).


said separator further includes optical modulators for routing signal and idler photons received from said demultiplexing device into the first straight and spiral waveguides and the second straight and spiral waveguides, respectively (fig 1 PC polarization controllers in two paths).

Regarding claim 12, in addition to the teachings addressed in the claim 11 analysis, Xu teaches the following: 
a laser modulator associated with said laser source (section III laser includes a pump).

Regarding claim 13, 11 Xu in view of Marandi in view of Hochrainer in view of Hughes in view of Chen teach the claim 11 limitations. Furthermore, Marandi discloses integration of a quantum random number generator on a single microchip (claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date to integrate said laser source, said photon generator, said nonlinear waveguides, said separator, said first and second spiral waveguide, said entanglement measurement module, and said photon detectors on a single microchip as disclosed by Marandi.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2141.III.(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Florentino et al., All-fiber-optic quantum random number generator, OSA/CLEO, 2006, (hereinafter “Florentino”) discloses a QRNG wherein photon pairs are generated using parametric down conversion in a PPKTP crystal, and then separated in splitters with variable losses in two out of the four paths prior to detection (Fig 1).  Florentino further discloses applying NIST test suite and DIEHARD tests to random bits produced (p. 2).
US 20130036145 A1 Pruneri et al., (hereinafter “Pruneri”) discloses a quantum random number generator that includes a laser with high modulation bandwidth by means of an electrical pulse driver (abstract). Pruneri further discloses use of a Mach-Zehnder interferometer and splitting the optical pulse train into two pulse trains wherein one train is delayed ([0007, 0011]).
L. Nguyen et al., Programmable quantum random number generator without post processing, Optics Letters, Vol 43, NO 4, 2018, and L. Nguyen et al., Quantum Random Number Generator with Programmable Probability Distributions, Frontiers in Optics, Laser Science, OSA, 2018, disclosures by applicant related to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182